DETAILED ACTION

This action is in response to the application filed on 4/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 26-27, 30-34, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 2019/0149052). 	Regarding claim 21, Gong et al. discloses (see fig. 3-7C) a control circuit for a flyback converter (primary side controller), the control circuit comprising: a) a detection circuit (36, 40-46, and comparison section of 47) configured to generate a sampling voltage (output from 42) representing a drain- source voltage of a main switch in the flyback converter when the main switch is turned on (see paragraph 0059-0060), and to generate a detection signal in accordance with the sampling voltage (comparison section of 47 generating a signal which indicates that Vsmvbulk-Vsmbottom is above Vref1 or being below Vref2); and b) an auxiliary switch control circuit (judgement/update section of 47) configured to reduce a conduction time of an auxiliary switch (35) in the flyback converter when the detection signal is active (reducing the on time of 35 when Vsmbulk-Vsmbottom being below Vref2), and to increase the conduction time of the auxiliary switch when the detection signal is inactive, in order to achieve zero-voltage switching of the main switch (increasing the on-time of 35 when Vsmbulk-Vsmbottom is greater than Vref1. See paragraphs 0061-0063). 	Regarding claim 22, Gong et al. discloses (see fig. 3-7C) the detection circuit (36, 40-46, and comparison section of 47) is configured to generate the detection signal based on a comparison between the sampling voltage and a threshold voltage (comparison portion of 47 generating signal indicating that Vsmvbulk-Vsmbottom is above Vref1 or being below Vref2); and b) the auxiliary switch control circuit (judgement/update section of 47) is configured to adjust the conduction time of the auxiliary switch based on the detection signal (increasing or decreasing the on-time of 35 based on if Vsmvbulk-Vsmbottom is above Vref1 or being below Vref2. See paragraph 0061-0063). 	Regarding claim 26, Gong et al. discloses (see fig. 3-7C) that the detection circuit (36, 40-46, and comparison section of 47) is configured to generate the sampling voltage by sampling a voltage across an auxiliary winding coupled to a secondary winding of a transformer in the flyback converter (sampling voltage across 36), such that the sampling voltage characterizes the drain-source voltage of the main switch (see paragraph 0059-0060). 	Regarding claim 27, Gong et al. discloses (see fig. 3-7C) that the detection circuit (36, 40-46, and comparison section of 47) comprises a first conversion circuit (43-44) configured to obtain the sampling voltage by remaining a positive voltage part of a first voltage sampled by the voltage of the auxiliary winding (Vpos output from 44 being the positive part of the sampled voltage), and to make a negative voltage part of the first voltage be zero (Vpos does not have a negative voltage, thus making it zero). 	Regarding claim 30, Gong et al. discloses (see fig. 3-7C) that a) the detection circuit (36, 40-46, and comparison section of 47) is configured to generate the sampling voltage by sampling a drain voltage of the main switch (operation of 36 and 40-42); and b) the sampling voltage characterizes a low voltage part of the drain-source voltage of the main switch (see paragraphs 0053-0086). 	Regarding claim 31, Gong et al. discloses (see fig. 3-7C) that the threshold voltage (Vref1/2) is a predetermined value (see paragraph 0064). 	Regarding claim 32, Gong et al. discloses (see fig. 3-7C) that :a) when the sampling voltage is not less than the threshold voltage, the detection signal is inactive (increasing the on-time of 35 when Vsmbulk-Vsmbottom is greater than Vref1. See paragraphs 0061-0063); and b) when the sampling voltage is less than the threshold voltage, the detection signal is active (reducing the on time of 35 when Vsmbulk-Vsmbottom being below Vref2, see paragraphs 0061-0063). 	Regarding claim 33, Gong et al. discloses (see fig. 3-7C) that the control circuit (primary side controller) is configured to control the auxiliary switch to be turned on at a wave-peak moment of the drain-source voltage of the main switch (see fig. 7A-7C and paragraphs 0053-0086). 	Regarding claim 34, Gong et al. discloses (see fig. 3-7C) that the control circuit (primary side controller) comprises a main switch control circuit (circuitry within the primary side controller used in generating the gate voltage for S1) configured to generate a turn-on signal of the main switch (output from primary side controller to the gate of S1), in order to control a turn-on moment of the main switch in accordance with the detection signal (see paragraphs 0053-0086). 	Regarding claim 38, Gong et al. discloses (see fig. 3-7C) a) a main power stage (resonant inductors and S1) having the main switch (S1) to control energy storage and transmission of a transformer (operation of S1); and b) a clamp circuit (34) having the auxiliary switch (35) to provide a release path for releasing energy of leakage inductance of the transformer (operation of 34). 	Regarding claim 39, Lin et al. discloses (see fig. 3-7C) that the clamp circuit comprises the auxiliary switch (S2) and a clamp capacitor (Cclamp), and the clamp circuit is coupled in parallel with a primary winding of the transformer (location of 34). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2019/0149052) in view of Rozman (US Patent 6058026). 	 Regarding claim 40, Gong et al. does not disclose that the clamp circuit comprises the auxiliary switch and a clamp capacitor, and the clamp circuit is coupled in parallel with the main switch. 	Rozman discloses (see fig. 1) that a clamp circuit (32, 34) comprises an auxiliary switch (32) and a clamp capacitor (34), and the clamp circuit is coupled in parallel with a main switch (parallel connection of 32, 34 with 30). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Gong et al. to include the features of Rozman because it’s used as a means to reduce losses and mitigate transients, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 23-25, 28-29, 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838